Citation Nr: 0735095	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the veteran's service-
connected chondromalacia of the right knee with ankle and 
foot pain.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the veteran's service-
connected chondromalacia of the left knee with ankle and foot 
pain.

3.  Entitlement to a temporary total evaluation due to 
treatment for a service-connected disability requiring 
convalescence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1980 until June 
1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

In a March 2007 communication, the veteran claimed 
entitlement to an increased rating for her service-connected 
right and left knee disabilities.  In April 2007, she 
requested that a previously denied claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
be reopened.  Neither of these claims has yet been 
adjudicated.  Accordingly, these issues are referred back to 
the RO for appropriate action.

FINDINGS OF FACT

1.  The competent evidence does not show that a current left 
or right ankle disorders are causally related to active 
service or to the veteran's service-connected bilateral knee 
disabilities.

2.  The veteran is not service-connected for a distinct 
disability of the right ankle.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service and was not proximately due to 
or the result of any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active service and was not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for a temporary total rating due to 
convalescence follow September  2004 right ankle surgery have 
not been met. 38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2004 and December 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  Moreover, a subsequent March 2006 
communication informed the veteran of the laws pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as reports of 
VA and private post service treatment and examination.  
Additionally, lay statements from friends are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of her claim, to include testimony 
provided at a May 2007 videoconference hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Service connection- left and right ankle

The veteran is claiming entitlement to service connection for 
left and right ankle disabilities.  It is noted that she is 
presently service-connected for "left and right knee 
chondromalacia with ankle and foot pain."  However, as no 
disease process of the right ankle was shown, it is 
determined that her current ankle complaints represent 
separate and distinct disorders for which service connection 
must be independently established.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the service medical records do not 
reflect any complaints or treatment referable to the left or 
right ankle.  The post-service treatment reports do not 
reflect ankle complaints for several years following 
separation, and the competent evidence does not demonstrate 
that the veteran's current left and right ankle problems are 
causally related to active duty.  Therefore, a grant of 
direct service connection is not possible here.  

The veteran's primary contention is that her current left and 
right ankle problems are secondary to her service-connected 
bilateral knee disabilities.  In this regard, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

At the outset, it is noted that an August 2005 VA examination 
contains a diagnosis of laxity, fibulocalcaneal ligament, 
left ankle.  That examination report also contained an 
impression of weakness/tear, fibulocalcaneal ligament, and 
right ankle, repaired with open surgery.  An October 2005 VA 
clinical record showed residual right ankle symptomatology.  
Thus, current disability is established as to the left and 
right ankles, and the first element of a secondary service 
connection claim has been satisfied.  

The next question for consideration is whether the competent 
evidence demonstrates that the current left and right ankle 
disorders are proximately due to or the result of the 
veteran's service-connected bilateral knee disabilities.  In 
this regard, the Board calls attention to a June 2005 record 
written by a VA podiatric surgeon.  That physician expressed 
his opinion that the veteran's ankle condition and subsequent 
stabilization surgical procedure performed in September 2004 
(for the right ankle) was more likely than not related to her 
service-connected knee disabilities.  Similarly, a July 2005 
VA treatment note, written by a physician's assistant, noted 
a diagnosis of "ankle degenerative joint disease, secondary 
to the knee problem."  (For clarification purposes, it is 
observed that the evidence does not actually contain x-ray 
findings of arthritis.  Indeed, the August 2005 VA 
examination noted normal radiographic findings except for 
calcaneal spurs.)  

While acknowledging the favorable nexus opinions detailed 
above, the Board nevertheless finds that the overall evidence 
does not support a grant of secondary service connection for 
disability of the left and right ankles.  In so finding, the 
Board relies on a VA opinion offered in April 2005.  Indeed, 
in the April 2005 VA examination report, the examiner stated 
that the veteran's present right ankle complaints could not 
be attributed to any service-connected injuries, and would 
exist today even if she had never served in the military.  A 
subsequent August 2005 VA examination did not directly 
address the etiology of the veteran's bilateral ankle 
disorders.

Because the April 2005 VA opinion was offered following a 
review of the claims folder and after an objective evaluation 
of the veteran, it is found to have greater probative weight 
than the favorable nexus opinions previously discussed.  In 
this vein, it is noted that in weighing the competent 
evidence of record, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board acknowledges the veteran's belief that her present 
bilateral ankle problems are attributable to her service-
connected left knee disabilities.  However, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

II.  Total temporary rating

The veteran is claiming entitlement to a temporary total 
evaluation due to treatment for a service-connected 
disability requiring convalescence.  Specifically, she was 
requesting a total temporary rating for her convalescence 
following right ankle surgery in 2004.  

Temporary total ratings will be assigned under 38 C.F.R. § 
4.30 if treatment by VA or other approved hospital or 
outpatient facility if the surgery or treatment was for a 
service-connected disability and the surgery required 
convalescence for at least one month.

In the present case the veteran is not service-connected for 
a right ankle disability.  It is true that she is service-
connected for "chondromalacia of the right knee with ankle 
and foot pain."  However, no disease process of the right 
ankle is contemplated in that rating assignment.  

Because the veteran is not service-connected for a right 
ankle disability, assignment of a temporary total rating 
under 38 C.F.R. § 4.30 is precluded for any convalescence 
related to such right ankle disability.  She is free to claim 
entitlement to a temporary total rating based on her service-
connected disabilities, and indeed has done so.  However, the 
only issue before the Board is that of 38 C.F.R. § 4.30 
entitlement as related to the right ankle.    

In conclusion, the lack of service connection with respect to 
the right ankle precludes a grant of a temporary total rating 
here.  As the disposition of this claim is based on the law, 
and not the facts, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

Service connection for right ankle degenerative joint 
disease, ligament instability and limited range of motion 
status post stabilization surgery, is denied.

Service connection for left ankle instability is denied.

Entitlement to a temporary total evaluation due to treatment 
for a service-connected disability requiring convalescence is 
denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


